Exhibit 10.1

PURCHASE AND SALE AGREEMENT

Between

WELLS TIMBERLAND OPERATING PARTNERSHIP, L.P.

and

WELLS REAL ESTATE FUNDS, INC.

December 18th, 2008



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

THIS AGREEMENT is made as of December 18th, 2008 between Wells Timberland
Operating Partnership L.P. (“Wells Partnership”), a Delaware limited
partnership, as the sole member and hereinafter referred to as “Seller” of Wells
Timberland Acquisition, LLC, a Delaware limited liability company (“Company”),
and Wells Real Estate Funds, Inc., a Georgia corporation (“Buyer”), which
cumulatively shall be referred to as the “Parties” or independently as a
“Party.”

Statement of Background Information

A. Seller owns all of the membership interests in Company.

B. Company currently owns all the membership interests in MWV SPE, LLC (“SPE”)
and Timberlands II, LLC.

C. Company and Seller will execute an Assignment and Assumption Agreement in
substantially the form as set forth in Exhibit A attached hereto (the
“Assignment Agreement”) whereby Company will distribute to Seller all of its
membership interests in Timberlands II, LLC.

D. Seller wishes to sell and Buyer wishes to purchase all of Seller’s membership
interests in Company (the “Membership Interests”).

E. This Purchase and Sale Agreement (the “Agreement”) is dependent upon, and is
to be executed concurrently with, the execution of the Assignment Agreement and
the transactions contemplated by the Assignment Agreement and this Agreement
shall be deemed to occur simultaneously.

F. Seller is transferring its interest in Company so that its parent, Wells
Timberland REIT, Inc., may qualify as a real estate investment trust as defined
in Section 856 of the Internal Revenue Code.

Statement of Agreement

NOW, THEREFORE, to effect such transactions and in consideration of the mutual
covenants, representations, warranties and agreements hereinafter set forth and
other good and valuable consideration, the receipt of which is hereby
acknowledged by each Party, and intending to be legally bound hereby, the
Parties hereto agree as follows:



--------------------------------------------------------------------------------

Article I

Purchase and Sale; Terms of Payment

Section 1.01 Purchase and Sale of Membership Interests. Upon the terms and
subject to the conditions set forth in this Agreement, Seller hereby sells,
assigns and transfers, and Buyer hereby purchases, all of Seller’s right, title
and interest in and to the Membership Interests.

Section 1.01 Payment of Purchase Price. Concurrent with the execution of this
Agreement, Buyer shall deliver to Seller as the purchase price for the
Membership Interests Two Million Thirteen Thousand and Two Hundred Sixty Four
Dollars (U.S. $2,013,264) (the “Purchase Price”).

Article II

Representations and Warranties

Regarding the Company

Seller hereby represents and warrants to Buyer as follows:

Section 2.01 Organization and Good Standing. Company is a limited liability
company duly organized, validly existing and in good standing under the laws of
the State of Delaware.

Section 2.02 Due Authorization. The execution, delivery and performance of this
Agreement, and the consummation of the transactions contemplated hereby, have
been duly authorized by all necessary corporate action on the part of Seller.
This Agreement has been duly executed and delivered by Seller, and is a legal,
valid and binding obligation of Seller enforceable against Seller in accordance
with its terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights and to general equity principles and, except as
expressly contemplated herein, Seller does not need to give any notice to, make
any filing with, or obtain any authorization, consent, or approval of any
government or governmental agency in order to consummate the transactions
contemplated by this Agreement.

Section 2.03 Noncontravention. The execution, delivery and performance of this
Agreement by Seller does not and shall not (a) conflict with, result in any
breach of or constitute a default (or an event which, with the giving of notice
or passage of time, or both, would constitute a default) under, any term or
provision of the organizational documents of Seller or the Company or any
material agreement (including, without limitation, the LLC agreement of SPE
(“LLC Agreement”), the Purchase Agreement dated August 3, 2007 between the
Company and MeadWestvaco Coated Board, Inc. (“MWV Purchase Agreement”) and any
agreements

 

2



--------------------------------------------------------------------------------

contemplated by the MWV Purchase Agreement), order, decree or other material
instrument to which Seller or Company is party or by which Seller or Company is
bound or (b) violate any provision of any law, rule or regulation applicable to
Seller or the Company of any regulatory body, administrative agency or other
governmental instrumentality having jurisdiction over Seller or the Company or
their respective properties. No consent, license, approval or authorization
from, or registration or declaration with, any governmental body, agency or
authority, nor any consent, approval, waiver or notification of any creditor or
lessor is required in connection with the execution, delivery and performance by
Seller of this Agreement except such as have been obtained and are in full force
and effect.

Section 2.04 Litigation. There are no (i) civil or criminal actions, suits,
claims, investigations or legal or administrative or arbitration (or other
binding alternative dispute resolution) proceedings pending or, to the Knowledge
of Seller, threatened against the Company, or (ii) orders, writs, judgments,
injunctions, decrees, awards or similar commands of any court, any government
agency or other governmental body, or any arbitration tribunal or panel, by
which the Company is bound.

Section 2.05 Capitalization of the Company. The Membership Interests represent
all of the outstanding ownership interests of any kind in Company and there are
no options, warrants, agreements or other rights outstanding to acquire an
ownership interest in Company.

Section 2.06 Execution of Contribution Agreement. Concurrently with the
execution of this Agreement, Seller shall cause Buyer to execute the
Contribution Agreement (as defined in Section 3.04) and deliver a counterpart of
the Contribution Agreement, executed by Buyer, to Company.

Article III

Representations and Warranties of Buyer

Buyer hereby represents and warrants to Seller as follows:

Section 3.01 Organization and Good Standing. Buyer is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Georgia.

Section 3.02 Due Authorization. The execution, delivery and performance of this
Agreement, and the consummation of the transactions contemplated hereby, have
been duly authorized by all necessary corporate action on the part of Buyer.
This Agreement has been duly executed and delivered by Buyer, and is a legal,
valid and binding obligation of Buyer enforceable against Buyer in accordance
with its terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights and to general equity principles and, except as
expressly contemplated herein, Buyer does not need to give any notice to, make
any filing with, or obtain any authorization, consent, or approval of any
government or governmental agency in order to consummate the transactions
contemplated by this Agreement.

 

3



--------------------------------------------------------------------------------

Section 3.03 Noncontravention. The execution, delivery and performance of this
Agreement does not and shall not (a) conflict with, result in any breach of or
constitute a default (or an event which, with the giving of notice or passage of
time, or both, would constitute a default) under, any term or provision of the
organizational documents of Buyer or any material agreement, order, decree or
other material instrument to which Buyer is party or by which Buyer is bound,
(b) violate any provision of any law, rule or regulation applicable to Buyer of
any regulatory body, administrative agency or other governmental instrumentality
having jurisdiction over Buyer or its properties, or (c) result in a violation
of any order, writ, injunction, judgment, decree, law, statute, rule or
regulation to which Buyer is a Party. No consent, license, approval or
authorization from, or registration or declaration with, any governmental body,
agency or authority, nor any consent, approval, waiver or notification of any
creditor or lessor is required in connection with the execution, delivery and
performance by Buyer of this Agreement except such as have been obtained and are
in full force and effect.

Section 3.04 Execution of Contribution Agreement. Concurrently with the
execution of this Agreement, Buyer shall execute a Contribution Agreement with
Company (“Contribution Agreement”), whereby Buyer agrees to contribute to
Company up to U.S. $8,755,538 plus any accrued and unpaid interest on the Member
Note (as such term is defined in the LLC Agreement) to the extent such unpaid
interest together with the principal of the Member Note exceeds $8,755,538, in
the event Company must pay its obligation under the Member Note and does not
have sufficient assets with which to satisfy its liability under the Member Note
or fails, for whatever reason, to pay all or part of the Member Note that has
become due and payable. Immediately upon execution of this Agreement, Buyer
shall deliver a true and correct copy of the fully executed Contribution
Agreement to SPE.

Section 3.05 Maintenance of Sufficient Net Worth. Buyer covenants that as of the
date of this Agreement it has and shall thereafter maintain, for so long as it
owns Company, a net worth of at least U.S. $ 25,000,000, excluding its ownership
interest in Company. Upon the reasonable request of the Board of Managers of SPE
(including the Special Manager), Buyer shall provide information as is
reasonably sufficient to verify that it has a net worth of at least U.S.
$25,000,000.

Section 3.06 Acknowledgement of Pledge Agreement. Buyer acknowledges that
pursuant to a Pledge Agreement dated October 9, 2007, as amended, among Grantors
(as defined in such Pledge Agreement) and Wachovia Bank National Association, as
administrative agent for various lending institutions (“Grantee”), Company
granted a security interest in its membership interests in Timberlands II, LLC
to Grantee, and such security interest remains in effect. Buyer also
acknowledges that it has been given the opportunity to review such Pledge
Agreement and related documentation.

Section 3.07 Additional Representations or Warranties. Except as expressly set
forth in Section 3.01 through Section 3.07 hereof or in the Contribution
Agreement, Buyer makes no representations or warranties to Seller, express or
implied, and no representations or warranties by Buyer to Seller shall be deemed
to arise hereafter except as set forth in this Agreement and the documents
contemplated hereby and delivered at the Closing by Buyer.

 

4



--------------------------------------------------------------------------------

Article IV

Remedies for Breaches of this Agreement

Section 4.01 Survival of Representations, Warranties and Covenants. All of the
representations, warranties and covenants of the parties contained herein shall
survive the Closing hereunder and continue in full force and effect until the
expiration of the statute of limitations applicable thereto.

Section 4.02 Indemnification Provisions for Benefit of Buyer.

(a) Indemnification. Subject to the terms and conditions contained in this
Agreement, in the event that Seller breaches any of its representations,
warranties, or covenants contained herein, and Buyer makes a written claim for
indemnification against Seller within the applicable period set forth in
Section 4.01 above, then such Seller agrees to indemnify Buyer from and against
any claims, liabilities, losses, expenses, fees and taxes, including court costs
and reasonable attorneys’ fees and expenses Buyer may incur through and after
the date of the claim for indemnification resulting from, arising out of,
relating to, or caused by any such breach. Indemnification pursuant to the terms
of this Section 4.02 shall be the sole and exclusive remedy against Seller for
any breach of this Purchase Agreement.

(c) Maximum Liability. Notwithstanding anything else contained herein to the
contrary, the maximum liability of Seller under this Agreement shall be the
Purchase Price.

Section 4.03 Indemnification Provisions for Benefit of Seller. In the event
Buyer breaches any of its representations, warranties, and covenants contained
herein, and Seller makes a written claim for indemnification within the
applicable period set forth in Section 4.01 above, then Buyer agrees to
indemnify Seller from and against any claims, liabilities, losses, expenses,
fees and taxes, including court costs and reasonable attorneys’ fees and
expenses Sellers may incur through and after the date of the claim for
indemnification resulting from, arising out of, relating to, in the nature of,
or caused by the breach. Indemnification pursuant to the terms of this
Section 4.03 shall be the sole and exclusive remedy against Buyer for breaches
of this Purchase Agreement.

Section 4.04 Matters Involving Third Parties.

(a) If any third party shall notify any Party (the “Indemnified Party”) with
respect to any matter (a “Third Party Claim”) which may give rise to a claim for
indemnification against any other Party (the “Indemnifying Party”) under this
Article VIII, then the Indemnified Party shall promptly notify the Indemnifying
Party thereof in writing; provided, however, that no delay on the part of the
Indemnified Party in notifying the Indemnifying Party shall relieve the
Indemnifying Party from any obligation hereunder unless (and then solely to the
extent) the Indemnifying Party thereby is prejudiced.

(b) The Indemnifying Party will have the right to defend the Indemnified Party
against the Third Party Claim with counsel of its choice so long as the
Indemnifying Party

 

5



--------------------------------------------------------------------------------

notifies the Indemnified Party in writing within 15 days after the Indemnified
Party has given notice of the Third Party Claim that the Indemnifying Party will
undertake such defense.

(c) So long as the Indemnifying Party is conducting the defense of the Third
Party Claim, (i) the Indemnified Party may retain separate co-counsel at its
sole cost and expense and participate in the defense of the Third Party Claim,
(ii) the Indemnified Party will not consent to the entry of any judgment or
enter into any settlement with respect to the Third Party Claim without the
prior written consent of the Indemnifying Party, and (iii) the Indemnifying
Party will not consent to the entry of any judgment or enter into any settlement
with respect to the Third Party Claim without the prior written consent of the
Indemnified Party (not to be withheld unreasonably).

(d) In the event the Indemnifying Party fails to conduct the defense of the
Third Party Claim, (i) the Indemnified Party may defend against, and consent to
the entry of any judgment or enter into any settlement with respect to, the
Third Party Claim in any manner it may deem appropriate (and the Indemnified
Party need not consult with, or obtain any consent from, any Indemnifying Party
in connection therewith), and (ii) the Indemnifying Party will remain
responsible for any claims, liabilities, losses, expenses, fees and taxes,
including court costs and reasonable attorneys’ fees and expenses the
Indemnified Party may incur resulting from, arising out of, relating to, in the
nature of, or caused by the Third Party Claim to the extent provided in this
Article 4.

Section 4.05 No Additional Representations or Warranties. Except as expressly
set forth in Articles II and IV hereof, Seller makes no representations or
warranties to Buyer, express or implied, and no representations or warranties by
Seller to Buyer shall be deemed to arise hereafter, except as specifically set
forth in this Agreement.

Article V

Miscellaneous

Section 5.01 No Third-Party Beneficiaries. Except as otherwise expressly
provided for in this Agreement, including in Section 5.07 with respect to SPE,
nothing in this Agreement, express or implied, is intended or shall be construed
to confer upon or give to any member or partner of any Seller or shareholder or
employee of Buyer or any other Person, other than the Parties hereto (and their
successors and permitted assigns), any rights, remedies or other benefits under
or by reason of this Agreement.

Section 5.02 Succession and Assignment. This Agreement shall be binding upon and
inure to the benefit of the Parties named herein and their respective successors
and permitted assigns. No Party may assign either this Agreement or any of his
or its rights, interests, or obligations hereunder without the prior written
approval of the other Party.

Section 5.03 Counterparts. This Agreement may be executed in any number of
counterparts, and by any Party on separate counterparts, each of which as so
executed and delivered shall be deemed an original, but all of which together
shall constitute one and the same instrument, and it shall not be necessary in
making proof of this Agreement as to any Party

 

6



--------------------------------------------------------------------------------

hereto to produce or account for more than one such counterpart executed and
delivered by such Party.

Section 5.04 Headings. The Article and Section headings, and the table of
contents, contained in this Agreement are inserted for convenience only and
shall not affect in any way the meaning or interpretation of this Agreement.

Section 5.05 Notices. All notices, certificates, requests, demands, claims, and
other communications hereunder shall be given in writing and shall be delivered
personally (including by personal courier or delivery service) or sent by
facsimile, telex or telegram or by the registered or certified mail (return
receipt requested), postage prepaid, to the Parties at the following address (or
at such other addresses as the shall be specified by like notice):

 

  (a)   

If to Seller, to:

 

Wells Timberland Operating Partnership, L.P.

6200 The Corners Parkway

Norcross, GA 30092

Facsimile No.: (770) 243-8172

Telephone No.: (770) 243-8619

Attention: Brian Davis

    

With a copy to:

 

Powell Goldstein LLP

One Atlantic Center

1201 West Peachtree Street, NW

Atlanta, GA 30309-3488

Facsimile No.: (404) 572-6999

Telephone No.: (404) 527-4545

Attention: Glenn Dunaway

  (b)   

If to Buyer, to:

 

Wells Real Estate Funds, Inc.

6200 The Corners Parkway

Norcross, GA 30092

Facsimile No.: (770) 243-8172

Telephone No.: (770) 243-8124

Attention: Douglas P. Williams

 

7



--------------------------------------------------------------------------------

Any notice given personally or by mail or telegram shall be effective when
received. Any notice given by telex or facsimile shall be effective when the
appropriate telex or facsimile answerback is received.

Section 5.06 Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of Georgia, including matters of
validity, construction, effect, performance and remedies (without giving effect
to any choice or conflict of law provision or rule, whether of the State of
Georgia or any other jurisdiction, that would cause the application of the laws
of any jurisdiction other than the State of Georgia).

Section 5.07 Amendments and Waivers. No amendment of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by all
of the Parties hereto, provided, that, any amendment of Article II, Article III,
Section 4.01 or this Section 5.07 may only be made with the consent of the Board
of Mangers of SPE (including the vote of the Special Manager). Any purported
amendment of Article II, Article III, Section 4.01 or this Section 5.07 without
the consent of the Board of Mangers of SPE (including the vote of the Special
Manager) shall be void. Any Party hereto may, by written notice to the other
Parties, waive (but only as to itself) any provision of this Agreement. No
waiver by any Party of any default, misrepresentation, or breach of warranty or
covenant hereunder, whether intentional or not, shall be deemed to extend to any
prior or subsequent default, misrepresentation, or breach of warranty or
covenant hereunder or affect in any way any rights arising by virtue of any
prior or subsequent such occurrence.

Section 5.08 Severability. The provisions of this Agreement shall be deemed
severable and any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof. If any provision
of this Agreement, or the application thereof to any Person or entity or any
circumstance, is invalid or unenforceable, (i) a suitable provision shall be
substituted therefor in order to carry out, so far as may be valid and
enforceable, the intent and purpose of such invalid or unenforceable provision,
and (ii) the remainder of this Agreement and the application of such provision
to other Persons, entities or circumstances shall not be affected by such
invalidity or unenforceability, nor shall such invalidity or unenforceability
affect the validity or enforceability of such provision, or the application
thereof, in any other jurisdiction.

Section 5.09 Construction. The Parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring any Party by virtue of the authorship of any of
the provisions of this Agreement. Any reference to any federal, state, local, or
foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
Parties intend that each representation, warranty, and covenant contained herein
shall have independent significance. If any Party has breached any
representation, warranty, or covenant contained herein in any respect, the fact
that there exists another representation, warranty, or covenant relating to the
same subject matter (regardless of the relative levels of specificity) which the
Party has not breached shall not detract from or mitigate the fact that the
Party is in breach of the first representation, warranty, or covenant.

 

8



--------------------------------------------------------------------------------

Section 5.10 Incorporation of Exhibits. The Exhibits identified in this
Agreement are incorporated herein by reference and made a part hereof.

Section 5.11 Submission to Jurisdiction. Each of the Parties submits to the
jurisdiction of a state or federal court sitting in Atlanta, Georgia, in any
action or proceeding arising out of or relating to this Agreement and agrees
that all claims in respect of the action or proceeding may be heard and
determined in any such court. Each Party also agrees not to bring any action or
proceeding arising out of or relating to this Agreement in any other court. Each
of the Parties waives any defense of inconvenient forum to the maintenance of
any action or proceeding so brought and waives any bond, surety, or other
security that might be required of any other Party with respect thereto. Each
Seller appoints Seller Representative as his or its agent to receive on his or
its behalf service of copies of the summons and complaint and any other process
that might be served in the action or proceeding. Any Party may make service on
any other Party by sending or delivering a copy of the process (i) to the Buyer
or Seller Representative to be served at the address and in the manner provided
for the giving of notices in Section 5.05 above, or (ii) in the case of a Seller
(other than the Seller Representative) to be served, in care of the Seller
Representative at the address and in the manner provided for the giving of
notices in Section 5.05 above. Nothing in this Section 5.11, however, shall
affect the right of any Party to serve legal process in any other manner
permitted by law or at equity. Each Party agrees that a final judgment in any
action or proceeding so brought shall be conclusive and may be enforced by suit
on the judgment or in any other manner provided by law or at equity.

Section 5.12 Acknowledgment. Each of the Parties acknowledges that it and its
affiliates have retained their own financial, legal and tax advisors and are not
relying on any other Party to the Agreement or such other Party’s advisors for
financial, legal or tax advice in connection with the transactions contemplated
by this Agreement.

[Signature Page Follows]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
first written above.

 

Buyer:   WELLS REAL ESTATE FUNDS, INC By:  

 

  Douglas P. Williams   Senior Vice President

 

Seller:   WELLS TIMBERLAND OPERATING PARTNERSHIP, L.P. By:   Wells Timberland
REIT, Inc. Its:   General Partner   By:  

 

    Randall D. Fretz     Senior Vice President

 

10



--------------------------------------------------------------------------------

Exhibit A